Mr. Presiding Justice Gridley delivered the opinion of the court. Abstract of the Decision. 1. Evidence, § 475*—when preponderance of evidence is in favor of plaintiff. Where plaintiff’s testimony is overcome by the testimony of one witness for defendant on many material points, it cannot be said that the preponderance of evidence is not in favor of the plaintiff. 2. Evidence, § 476*—what does not constitute weight of evidence. The mere fact that more witnesses testify on one side than on the other does not, of itself, determine the weight of evidence. 3. Set-off and recoupment, § 40*—when evidence insufficient to establish claim, of set-off. In suit by an automobile salesman for commissions due him, evidence held sufficient to sustain a finding disallowing a claim of set-off for expense of making repairs on a certain car, alleged to be due to the unskilful driving of the same by a prospective customer during a “demonstration” of the car.